Citation Nr: 0610263	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), during the period 
from June 5, 2001 to May 23, 2002.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since May 24, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision that 
granted service connection, and assigned an initial 10 
percent rating for PTSD, effective June 5, 2001.  The veteran 
filed a notice of disagreement (NOD) in May 2002, and the RO 
issued a statement of the case (SOC) later that same month.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in July 2002.

In February 2004, the Board remanded the veteran's claim to 
the RO for additional development.

By rating action of August 2005, the RO increased the 
disability rating for PTSD to 50 percent, effective May 24, 
2002, and granted a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 for VA hospitalization, from 
January 8, 2004 to April 30, 2004; reinstating the 50 percent 
schedular rating from May 1, 2004 to the present, but 
continued the denial of any higher rating (as reflected in an 
August 2005 Supplemental Statement of the Case (SSOC).  Thus, 
the Board's consideration of the claim for a higher initial 
rating for the service-connected PTSD, does not include the 
time period for which the temporary total rating was in 
effect.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized that issue in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Moreover, while the RO has assigned a higher rating during 
the pendency of the appeal, as higher ratings are assignable 
both before and after May 24, 2002, and the appellant is 
presumed to be seeking the maximum available benefit, claims 
for higher ratings (as characterized on the title page) 
remain viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

As a final preliminary matter, the Board notes that, in the 
February 2006 Appellant's Brief, the veteran's representative 
raised the issue of entitlement to service connection for 
prostate cancer, to include as due to Agent Orange exposure.  
As this issue has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions have been 
accomplished that are necessary to fairly adjudicate each of 
the claims on appeal.

2.  From the June 5, 2001 effective date of the grant of 
service connection through  May 23, 2002, the veteran's PTSD 
was manifested, primarily, by chronic sleep disturbances, 
intrusive thoughts, poor concentration, feelings of 
inadequacy, mistrust, problems with authority, emotional 
detachment, day dreams, and guilt; collectively, these 
symptoms are indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.
 
3.  Since May 24, 2002, the veteran's PTSD has been 
manifested, primarily, by increased irritability, anger, 
flashbacks, increased crying spells, hypervigilance, chronic 
sleep disturbance, nightmares, intrusive thoughts, anxiety, 
depression, social isolation and feelings of guilt; 
collectively, these symptoms are indicative of occupational 
and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

1.  The criteria for an initial 30 percent rating for PTSD, 
for the period from June 5, 2001, to May 23, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a 70 percent rating for PTSD, for the 
period from May 24, 2002, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim herein decided 
has been accomplished.

Through the RO's letter of February 2004, the May 2002 SOC, 
the May 2002 and July 2002 SSOC and the August 2005 rating 
decision and SSOC, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
claim, and the bases for the denial of the claim. After each, 
the veteran was afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
appeal, and has been afforded ample opportunity to submit 
information and evidence.

The Board also finds that the February 2004 letter meets the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify and provide the necessary releases for any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  In addition, the February 2004 letter 
invited the veteran to submit any additional evidence in his 
possession.
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal. 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

As indicated above, the documents strictly meeting the VCAA's 
notice requirements were not provided until after the 
November 2001 rating decision on appeal.  However, the Board 
finds that the lack of full, pre-adjudication notice in this 
appeal does not, in any way, prejudice the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the veteran's claims were fully 
developed at the time of the most recent adjudication.  As 
indicated above, the May 2002 SOC, and May 2002, July 2002, 
and August 2005 SSOCs notified the veteran what was needed to 
substantiate his claims for a higher initial rating and also 
identified the evidence that had been considered with respect 
to his claims.  In its February 2004 remand, the Board 
requested further development to include affording the 
veteran a VA examination.  In its February 2004 letter, the 
RO notified the veteran of the VCAA and VA's duties to notify 
and assist, identified the evidence that had been considered 
in connection with the veteran's claims and requested that he 
submit any additional information in his possession.  After 
completing the actions requested in the Board's February 2004 
remand, the RO readjudicated the claim and the veteran was 
issued an August 2005 rating decision and SSOC.  After the 
SOC, Board remand, RO notice letters, additional development 
and SSOCs, the veteran was afforded an opportunity to 
respond.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board notes that this was 
accomplished in the SOC and SSOCs, and that this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date(s) that may 
be assigned.  While in this case, such notice has not 
explicitly been provided, where, as here, the Board is 
considering the severity of the veteran's PTSD since the 
effective date of the grant of service connection and the 
appropriateness of staged rating, pursuant to Fenderson, and 
the Board's grant of a higher rating at each stage in 
question, the Board finds that the RO's omission in this 
regard is, effectively, harmless.  Id.

Additionally, the Board finds that all necessary development 
of the claims has been accomplished.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
Prior to the initial adjudication granting service 
connection, the RO afforded the veteran a VA PTSD examination 
in August 2001 and obtained the veteran's service medical 
records.  Subsequently, the RO obtained post-service VA 
medical records from the Pittsburgh and Coatesville VA 
Medical Centers (VAMCs), and also afforded the veteran 
another VA PTSD examination in March 2005; copies of the 
records and examination reports are of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional, existing evidence that is pertinent to the 
question of a higher rating during either period that needs 
to be obtained.

Finally, the Board notes that during the March 2005 VA 
examination, the veteran reported that he had submitted a 
claim for Social Security Administration (SSA) disability 
benefits and that he underwent an SSA examination one week 
earlier.  
However, the Board finds that the failure to obtain any such 
SSA records is not prejudicial to the appellant's claim since 
the SSA examination was conducted contemporaneously to the 
March 2005 VA examination and it is unlikely that the SSA 
records would add any pertinent information not already of 
record.  Under the circumstances presented here, and in light 
of the favorable decisions, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.

II.  Background

The veteran's DD-214 reflects service in Vietnam and his 
having been awarded the Purple Heart and Combat Infantryman 
Badge (CIB), among others awards and decorations. 

A December 2000 VA outpatient record reflects that the 
veteran provided a history of feeling low and worried and 
proceeded to describe several psychosocial stressor to 
include not getting along well with his boss, his mortgage 
was not yet paid, having to move, and his car was broken.  
Consequent to these stressors, he was depressed.  It was 
noted that the veteran's concentration, appetite and sleep 
were poor.  The veteran felt inadequate at times, but he did 
not feel hopeless or helpless, he felt guilty about serving 
in the Army in Vietnam, and had day dreams that disturbed 
him, but no nightmares.  He denied suicidal and homicidal 
ideations.  The physician commented that even with all these 
symptoms he was working at the Post Office.  It was noted 
that he attended PTSD groups.  The diagnosis was major 
depressive disorder, single, mild and PTSD.  The examiner 
also noted financial, occupational and social stress, and 
assigned a Global Assessment of Functioning (GAF) score of 
55.  

The veteran filed his claim for service connection for PTSD 
on June 5, 2001.  

On VA examination in August 2001, the veteran stated that he 
served as an infantryman and participated in the "usual" 
combat experiences and that he was not much troubled by 
symptoms of re-experiencing Vietnam in that he did not have 
combat related nightmares and he thought about the war during 
the day occasionally.  He reported that his startle reaction 
was moderate at worse and very intermittent.  He thought of 
himself as generally calm, he did not like war movies or 
crowds, had problems with authority and had trouble with 
lines, traffic jams, etc.  The veteran reported that he was 
unable to trust many people and was emotionally distant, 
although he was very close to his children.  He reported a 
sleep pattern characterized by frequent awakening and five or 
six hours of sleep per night.  

The examiner indicated that the veteran had difficulties 
currently with financial, social and occupational matters and 
it was these problems that occupied most of his discussions, 
rather than war-related issues.  The examiner found that the 
veteran had some disturbing memories of Vietnam, but he was 
managing his war-related issues reasonably well to the point 
that they did not really impair his lifestyle.  On mental 
status examination, the veteran was alert, oriented, in good 
contact with reality and showed no signs or symptoms of 
psychosis.  His conversation was relevant, coherent, 
organized, and goal-directed.  His memory and intellect were 
intact.  There were no major impediments in insight and 
judgment noted.  His affect was responsive and reasonably 
well modulated, although at times he appeared to be sluggish, 
distant and preoccupied with current stress in his life.  The 
examiner stated that he regarded the veteran's PTSD as 
extremely mild and very intermittent and that more obvious 
was a moderate major depression disorder related to the 
issues of employment, single parenthood and multiple 
financial stressors.  The diagnosis was PTSD, chronic, mild, 
intermittent and major depressive disorder, chronic, 
moderately severe, secondary to nonservice connected issues, 
and assigned a GAF of approximately 70 to 75.  The examiner 
commented that taking into account the veteran's major 
depression which is related to non-military experiences, the 
GAF would dip into the 50s.

In a November 2001 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent rating 
from June 5, 2001, the date of the claim.

A May 24, 2002 VA treatment record reflects that the veteran 
was off of his medications.  He was more irritable and 
aggressive and had more crying spells.  He stated that his 
thoughts about the Vietnam war became more intense after 
recently seeing films about the war.  Also, the veteran 
stated that a prior discussion reminded him of having to 
sleep in a field near dead soldiers and the odors that were 
present.  He had marked anxiety, decreased libido and poor 
sleep.  The assessment was PTSD with a GAF of 48 and it was 
noted that the veteran would resume medications for 
hyperarousal.  

In a May 2002 letter regarding his stressors, the veteran's 
stated that his problems resulting from PTSD included an 
inability to sleep a full 8 hours, just 2 to 3 hours at a 
time; reoccurring dreams; an inability to go to 
funerals/funeral homes; an inability to keep a marriage mate; 
difficulty controlling his temper; he could not stand in long 
lines or be stuck in traffic; untrusting of authority; unable 
to see things through to completion; when he was stressed, he 
was dysfunctional and could not move or perform duties; and 
he felt that he was talked down to.  

A March 2003 VA outpatient record reflects the veteran's 
statement that the news was triggering the veteran's combat 
experiences.  He said that his nightmares were less severe, 
but he still saw dead men when he awakens.  A GAF of 50 was 
noted.  

In January 2004, the veteran was hospitalized at the 
Coatesville VAMC for psychiatric treatment after being 
treated at the Pittsburgh VAMC for injuries sustained 
following a motor vehicle accident.  The veteran complained 
of intrusive recollections of traumatic experiences, efforts 
to avoid situations, thoughts or feelings associated with the 
trauma, diminished participation in significant activities, 
feelings of detachment from others, sleep disturbances, 
irritability and outbursts of anger.  He did not have 
suicidal or homicidal ideations.  He was clean, casually 
dressed, and appropriate.  He was oriented, clear and alert 
with speech that was coherent, relevant, and rambling.  His 
mood and affect were noted as mildly depressed anxious with 
restricted appropriate affects.  He denied hallucinations and 
there was no evidence of delusions.  His concentration was 
fair, long-term and short-term memory intact, and abstraction 
ability fair.  Insight was fair and judgement was good.  The 
diagnosis was PTSD, chronic, severe; the examiner assigned a 
GAF of 42.  It was noted that the automobile accident in 
October 2003 exacerbated the veteran's  PTSD.  The veteran 
currently worked at the United States Postal Service, but was 
out on sick leave.  On psychosocial assessment, the veteran 
was noted as tending to isolate himself, but that he had a 
few close friends.  PTSD factors were reported as nightmares, 
flashbacks, anger, poor sleep, and hypervigilance (the 
veteran had motion detectors throughout his house).
A May 2004 VA outpatient record reflects that the veteran 
stated he was getting depressed with crying spells at times.  
He continued to ruminate on the stressor from the war where 
he had to sleep overnight amongst dead bodies.  He was still 
not sleeping.  The assessment was PTSD and depression; the 
examiner assigned a GAF of 40.  

An October 2004 VA treatment record reflects the veteran's 
statement that, when he thinks about returning to his job, he 
did not feel that he could do it.  He felt overwhelmed easily 
and continued to have trouble managing his household.  The 
veteran discussed how memories of his combat experience were 
more frequent and intrusive.  He was assessed with PTSD and 
it was noted that he had an increase in intrusive 
recollections since his accident and while his ability to 
function at work was tenuous prior to the accident, it 
appeared to have worsened now.  The record also revealed a 
notation that it was likely that the veteran would need to 
apply for disability retirement, rather than return to work.  

A January 2005 VA outpatient record reveals that the veteran 
appeared disheveled and with a mild body odor.  The veteran 
reported that he had been quite stressed and had an increase 
in nightmares that he believed were stress related.  The 
assessment was PTS D; the examiner assigned a GAF of 49.  

A March 2005 VA outpatient record reflects that the veteran 
appeared somewhat disheveled.  A GAF score of 55 was assigned 
and it was noted that the veteran's medication for 
depression/sleep problems was increased.  

A March 2005 VA examination report reflects the examiner's 
notation that the veteran worked for the United States Postal 
Service for 19 years until 2003 when he went into partial 
retirement secondary to physical problems from an automobile 
accident.  He was currently unemployed.  The veteran reported 
that he had filed a claim with Social Security Disability and 
had undergone an examination one week earlier.  The veteran 
stated that he was having trouble sleeping, waking up two or 
three times a night.  He was having reoccurring dreams of 
Vietnam mixed in with other dreams.  After the automobile 
accident, he stated that he kept having flashbacks of 
incidents in Vietnam where he saw fellow soldiers killed and 
having to check bodies to confirm they were dead.  The 
veteran stated he had dreams where he would sit up and be 
awake, but he would still be there and it was hard to get out 
of it.  He also stated that he still had problems with 
authority, was irritable, impatient and wanted people to 
leave him alone.  

The examiner reported that the veteran appeared sickly and 
flacid and somewhat older than his stated age.  Grooming was 
somewhat marginal, but hygiene appeared to be adequate.  
Orientation was good and he was generally alert and 
responsive.  The veteran's speech content was spontaneous, 
relevant and coherent, although somewhat overproductive at 
times.  Mood was superficially pleasant, but markedly 
depressed overall with tearful affect.  The veteran reported 
that his mood was depressed, irritable and anxious and that 
his appetite was extremely excessive since he was always 
nervous.  He described his sleep as poor, with at most 4 
hours per night.  He reported a sleep latency of up to an 
hour, and two or three awakenings per night.  He described 
restlessness as well as frequent Vietnam-related dreams and 
nightmares.  The veteran denied suicidal and homicidal 
ideation.  His thought processes were generally logical and 
sequential.  No hallucinations or delusions were reported or 
observed.  He reported ongoing anxiety and hypervigilance.  
No ritual or obsessive behaviors were reported or observed.  
In regards to socializing, the veteran reported that nobody 
came to his house, he referred to it a his bunker and stated 
that he had motion detectors and all sorts of things around 
there in case somebody came.  He stated that he went to his 
meetings once a week and he had one friend from work who he 
talked with, but really did not go anywhere.  Insight and 
judgment were both unimpaired. The examiner stated that the 
veteran was fully capable of attending to activities of daily 
living.  The diagnosis was PTSD, chronic, moderately severe, 
secondary to Vietnam combat, inadequate socialization; the 
examiner assigned a GAF of 50.  

The examiner noted that the symptoms the veteran reported 
were consistent with serious impairment and serious symptoms 
in social and occupational function secondary to PTSD, 
including hypervigilance, social isolation, intrusive 
recollections of his Vietnam experiences and feelings of 
guilt.  He found that the veteran's PTSD symptoms appeared to 
have been exacerbated in the last 2 years and that he showed 
clear signs of depression, presumed secondary to PTSD.  The 
examiner opined that overall, the veteran's symptoms appeared 
to have worsened considerably since his last examination.  
The veteran was not employable at the present time due to a 
combination of both psychiatric and physical problems, but he 
was capable of managing his own funds. 

In an August 2005 rating decision, the RO increased the 
disability evaluation to 50 percent, effective May 24, 2002, 
and awarded a temporary total rating for hospitalization for 
the period from January 8, 2004 to April 30, 2004, returning 
to a 50 percent disability rating, effective May 1, 2004.  

III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

As noted above, the veteran's PTSD has been assigned an 
initial 10 percent disability rating, for the period from 
June 5, 2001, to May 23, 2002, and, a 50 percent rating since 
May 24, 2002, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  However, a General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
veteran's disability.  See 38 C.F.R. §§ 4.125-130, Diagnostic 
Codes 9201-9440.  

Pursuant to the General Rating formula, a 10 percent rating 
is assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work  
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.   

A rating of 30 percent requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A rating of 50 percent requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

A.  Evaluation of PTSD during the period from June 5, 2001, 
to May 23, 2002.

The veteran's PTSD has been assigned an initial 10 percent 
disability rating, for the period from June 5, 2001, to May 
23, 2002.

The pertinent medical evidence for this period includes VA 
outpatient records from December 2000 to April 2002, an 
August 2001 VA examination report, and the veteran's own 
statements in support of his claim.  Collectively the 
evidence reflects that prior to May 24, 2002, the veteran's 
PTSD had been manifested by chronic sleep disturbances, 
intrusive thoughts, poor concentration, feelings of 
inadequacy, mistrust, problems with authority, emotional 
detachment, day dreams, and guilt.  The VA examiner commented 
that the veteran's PTSD symptoms were intermittent and of 
mild intensity.  While most of these symptoms seem to occur 
on a daily basis, they are, nonetheless, reflective of 
overall moderate  social impairment with intermittent periods 
of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation

Considering this evidence in light of the above-noted 
criteria, the Board finds that since the June 5, 2001 
effective date of the grant of service connection until the 
date of the VA treatment record on May 24, 2002 (discussed 
below), the veteran's PTSD more nearly approximated the 
criteria for a 30 percent rating, rather than the assigned 10 
percent rating.  See 38 C.F.R. § 4.7.   

In ranting a rating to 30 percent for the veteran's PTSD from 
June 5, 2001 to May 23, 2002, the Board has considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as 
examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board 
also given the veteran the benefit of the doubt and has 
attributed all of the veteran's psychiatric symptoms and 
impairment to his service-connected PTSD, notwithstanding his 
additional diagnosis of depression.  Cf. See Mittleider v. 
West, 11 Vet. App. 181 (1998).

The Board also emphasizes, however, that at no point since 
the June 5, 2001 effective date of grant of service 
connection to May 23, 2002, have the symptoms associated with 
the veteran's PTSD met the criteria for at least the next 
higher, 50 percent, rating.  The evidence does not show that, 
during this time frame, he experienced occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The Board notes that the December 2000 VA outpatient record 
reflects that the veteran was assigned a GAF score of 55.  
According to the DSM-VI, a GAF score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  Hence, the assigned GAF is consistent with the 
current 30 percent rating assigned during the period in 
question.  

In sum, the Board finds that, since the June 5, 2001 
effective date of the grant of service connection to May 23, 
2002, the veteran's occupational and social impairment due to 
his PTSD has not been indicative of the criteria for a 50 
percent rating.  As the criteria for the next higher, 50 
percent, rating for PTSD have not been met at any point 
during the period in question, it logically follows that 
criteria for an even higher rating (70 or 100 percent) 
likewise have not been met.

For all the foregoing reasons, the Board finds that for the 
period from June 5, 2001 to May 23, 2002, the veteran's PTSD 
has met the criteria for an initial 30 percent, but no 
higher, rating.

B.  Rating in Excess of 50 Percent since May 24, 2002

The RO's decision of August 2005 granted an increased rating 
of 50 percent for PTSD, effective May 24, 2002.  It appears 
that the RO selected that date because it was the first date 
of medical evidence documenting an increase in severity of 
the veteran's PTSD.  

For evidence of the severity of the disability on and after 
May 24, 2002, the Board looks to VA outpatient treatment 
records and VA examination reports, dated from May 2002 to 
March 2005, and the veteran's own statements in support of 
his claim.

Considering the evidence in light of the criteria noted 
above, the Board finds that since May 24, 2002, the veteran's 
PTSD more nearly approximates the criteria for a 70 percent 
rating, rather than the assigned 50 percent rating.  See 38 
C.F.R. § 4.7.  Collectively, the evidence reflects that, 
since May 24, 2002, the veteran's PTSD has been manifested by 
increased irritability, anger, flashbacks, increased crying 
spells, hypervigilance, chronic sleep disturbance, 
nightmares, intrusive thoughts, anxiety, depression, social 
isolation and feelings of guilt.  The Board finds that this 
symptomatology more nearly reflects occupational and social 
impairment with deficiencies in most areas, such as work, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

In granting a rating to 70 percent for the veteran's PTSD, 
the Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan, supra.  The Board 
also given the veteran the benefit of the doubt and has 
attributed all of the veteran's psychiatric symptoms and 
impairment to his service-connected PTSD, notwithstanding his 
additional diagnosis of depression.  Cf. See Mittleider, 
supra.

The Board finds, however, that the veteran's psychiatric 
symptoms have not, at any point since May 24, 2002, met the 
criteria for the maximum, 100 percent, rating.  As noted 
above, a 100 percent rating requires total occupational and 
social impairment due to certain symptoms; however, the Board 
finds that those delineated symptoms are not characteristics 
of the veteran's disability. In this respect, the veteran has 
not been found to have grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.

Moreover, given the symptoms shown, the GAF of 40 assigned in 
May 2004, alone, provides no basis for a higher rating. 
According to the DSM-IV, a GAF score of 31 to 40 is 
indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  The GAF of 40, when considered with the veteran's 
reported symptoms and other objective clinical findings, 
indicates that the veteran's PTSD results in no more 
impairment than is contemplated by the current 70 percent 
rating.

Thus, for all the foregoing reasons, the Board concludes that 
a 70 percent, but no higher, rating for PTSD is warranted for 
the period since May 24, 2002.


ORDER

An initial 30 percent rating for PTSD, for the period from 
June 5, 2001 to May 23, 2002, is granted, subject to the law 
and regulations governing the payment of monetary benefits..

A 70 percent rating for service-connected PTSD, for the 
period from May 24, 2002, is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


